Parker, C. J.
The statute of July 6, 1827, enacts that *18whenever any person, under conviction for a criminal offence, shall be holden in any of the county gaols, for the non-payment of any fine and costs, or costs only, shall be unable to pay; or if any person, ordered to procure sureties for the payment of any sum, shall be held in confinement through his or her inability to procure such sureties, the court of common pleas may, if they think proper, remit such fine and costs, or any part thereof, and discharge such prisoner on such terms and conditions as to them may appear just and reasonable. N. H. Laws, Ed. 1830, 475.
By this statute, the court are undoubtedly authorized, in some cases, to annex terms and conditions to the discharge ; and we are of opinion that this is not confined to cases where the confinement is for a neglect to procure sureties, but applies to those cases where, as in the present instance, the party was committed for the non-payment of a fine and costs. They may remit the fine and costs, or a part, upon terms and conditions. The prisoner may accept the terms or not, as he pleases.
We see no reason why the conditions may not be, that the prisoner shall give security to the county for the fine and costs; or, if the court think it expedient, that he shall give his own promise to pay, in the shape of a promissory note. Such notes must usually be worthless, and the taking of them, therefore, of doubtful expediency, in most cases. But the right of the county to receive the fine and costs, and the discharge of the prisoner from the confinement intended to enforce the payment, furnish a sufficient consideration for the promise.
If there is an inability at the time, it may in some cases be only temporary ; and if the party see fit to take his discharge upon a promise that he will pay, there is nothing oppressive or illegal, nor anything that is contrary to public policy, in .such a transaction, expressly authorized by statute.

Judgment for the plaintiffs.